DETAILED ACTION
Preliminary Amendment filed on 11/02/2021 is acknowledged.  Claims 2-16 and 18-20 are cancelled.  Claims 1, 17 and 21-38 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a device for measuring the quantity of one or more predetermined analytes, classified in G01N21/6428.
II. Claim 17, drawn to a method of calculating the quantity of an analyte in an optically clear sample container, classified in B01L2200/0647.
III. Claim 21-38, drawn to a method of analyzing a sample to detect multiple analytes within a single reaction volume, classified in G01N21/6486.
The inventions are independent or distinct, each from the other because:
Inventions II-III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Inventions II and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed group II does not require a second reporter molecule as recited in group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Logan Christenson on 10/10/2022 a provisional election was made without traverse to prosecute the invention of group III, claim 21-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-24 of U.S. Patent No. 10,962,480, claim 1-17 of U.S. Patent No. 10,533,946, claim 1-21 of U.S. Patent No. 9,964,490. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-24, 31-34 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 102(a) & (e) as being anticipated by Boege et al. (US 2005/0151972, IDS) (Boege).
Regarding claim 21, Boege teaches a method of analyzing a sample to detect multiple analytes within a single reaction volume (abstract), the method comprising:
a) providing a sample having or suspected as having a first analyte, a second analyte, or both (par [0006]);
b) contacting the sample with a first reporter molecule (dye) configured to associate with the first analyte and a second reporter molecule (dye) configured to associate with the second analyte, the first and second reporter molecules having different emission spectra (par [0024]);
c) exposing the reaction volume to excitation light within a first wavelength range (a first wavelength band) to cause the first reporter molecule to emit light (par [0006]);
d) measuring emission light emanating from the first reporter molecule to thereby
detect the presence or absence of the first analyte (par [0006]);
e) exposing the reaction volume to excitation light within a second wavelength range (a third wavelength band) to cause the second reporter molecule to emit light (par [0006]); and
f) measuring emission light emanating from the second reporter molecule to thereby detect the presence or absence of the second analyte (par [0006]).
Regarding claim 22, Boege teaches that wherein the first analyte, second analyte, or both are independently selected from the group consisting of drugs, antigens, haptens, antibodies, proteins, peptides, amino acids, hormones, steroids, cancer cell markers, tissue cells, viruses, vitamins, nucleic acids, metal ions, enzymes, lipids, radioactive isotopes, viruses, bacteria, pathogens, chemical contaminants, and pesticides (par [0023]).
Regarding claim 23, Boege teaches that wherein the first analyte, second analyte, or both are independently selected from the group consisting of DNA, RNA, protein, eukaryotic or prokaryotic cells, carbohydrates, lipids, and metal ions (par [0023]).
Regarding claim 24, Boege teaches that the method further comprising quantifying the first analyte, the second analyte, or both (determine concentration) (par [0006]).
Regarding claim 31, Boege teaches that wherein exposing the reaction volume to excitation light within the first wavelength range comprises filtering the excitation light using a first excitation filter (par [0006]).
Regarding claim 32, Boege teaches that wherein exposing the reaction volume to excitation light within the second wavelength range comprises filtering the excitation light using a second excitation filter, wherein the first and second excitation filters are different from one another (par [0006]).
Regarding claim 33, Boege teaches that wherein measuring emission light emanating from the first reporter molecule comprises filtering the emission light using a first emission filter (par [0006]).
Regarding claim 34, Boege teaches that wherein measuring emission light emanating from the second reporter molecule comprises filtering the emission light using a second emission filter, wherein the first and second emission filters are different from one another (par [0006]).
Regarding claim 36, Boege teaches that wherein the reaction volume is contained within a microcentrifuge tube, a petri dish, a cuvette, or a well plate (par [0022]).
Regarding claim 37, Boege teaches that wherein the method is performed using an instrument comprising:
a receptacle (e.g. a cuvette holder) for holding a container in which the reaction volume is disposed (par [0022]);
a photodetector (par [0021]); and
first and second analyte sensing elements (ASEs) (“optical device”), each ASE including an energy source (par [0020]),
an excitation filter, and an emission filter (par [0006]),
wherein the first ASE functions to expose the reaction volume to excitation light within the first wavelength range and functions to filter the emission light emanating from the first reporter molecule toward the photodetector (par [0006]), and
wherein the second ASE functions to expose the reaction volume to excitation light within the second wavelength range and functions to filter the emission light emanating from the second reporter molecule toward the photodetector (par [0006]).
Regarding claim 38, Boege teaches that the instrument further comprising a computer processing unit with machine executable instructions configured to automatically select the ASE corresponding to a selected analyte to be detected (title, par [0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boege et al. (US 2005/0151972, IDS) (Boege) in view of Burke et al. (US 5,824,557) (Burke).
Regarding claim 25, Boege does not specifically teach that wherein quantifying the first analyte, the second analyte, or both comprises comparing emission intensity measured from the sample to an analyte specific standard curve to calculate a concentration and/or quantity of the respective analyte in the sample. However, Burke teaches quantifying the analyte by comparing emission intensity measured from the sample to an analyte specific standard curve to calculate a concentration and/or quantity of the analyte in the sample (col. 3, lines 38-48). Burke teaches that “The present invention is a simple, Sensitive and rapid nucleic acid detection and quantitation method that is capable of measuring nucleic acids under a wide range of conditions.” (col. 3, lines 19-22). At time of the invention, it would have been obvious to one of ordinary skill in the art to quantify the first analyte, the second analyte, or both by comparing emission intensity measured from the sample to an analyte specific standard curve to calculate a concentration and/or quantity of the respective analyte in the sample, in order to measure nucleic acids under a wide range of conditions.
Regarding claim 26, Burke teaches that the method further comprising generating the analyte-specific standard curve by measuring two or more standard samples of the corresponding analyte (col. 3, lines 27-30).
Regarding claim 27, Burke teaches that the method further comprising generating the analyte-specific standard curve by measuring two or more standard samples of the corresponding analyte (col. 3, lines 27-30).
A person skilled in the art would have appreciated that a sample that omits the corresponding analyte can be used as a baseline and a starting point of the standard curve.
Regarding claim 28, Boege does not specifically teach that wherein the step of exposing the reaction volume to excitation light within the first wavelength range and the step of exposing the reaction volume to excitation light within the second wavelength range are performed simultaneously. However, since the excitation light is for exciting different dyes, it would have been obvious to one of ordinary skill in the art to perform the two-wavelength excitation simultaneously, in order to save time.
Regarding claim 29, a person skilled in the art would have appreciated that wherein the step of measuring emission light emanating from the first reporter molecule and the step of measuring emission light emanating from the second reporter molecule can be performed simultaneously, so as to save time. 
Regarding claim 30, since the unbound reporter molecule (dye) can generate signals, it would have been obvious to one of ordinary skill in the art to separate unbound reporter molecules from the reaction volume prior to exposing the reaction volume to excitation light within the first or second wavelength range, in order to make an accurate measurement of the analyte concentration.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest that wherein the excitation light within a first wavelength range and the excitation light within a second wavelength range are provided by different energy sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797